DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 12/02/2021.
Claims 1-19 and 21 remain pending.

Response to Arguments
Amendments to claim 19 have been considered and they overcome the 35 USC 112(a) rejection.
Applicant’s arguments with regards to the independent claims have been fully considered but they are not persuasive.
Applicant argues that: the combination fails to teach at least a network node “sending, to the wireless device, an indication that indicates whether the wireless device is to enable or disable antenna selection for transmission of uplink sounding reference signals in accordance with the determination.” Then proceeds to state that the Office Action “admits that Clevorn does not explicitly disclose determining whether to enable or disable antenna selection. In an attempt to remedy this deficiency, the Patent Office referred to Lin.” The Examiner does not fully understand this argument. As can be seen in the rejection, and further explained here this limitation is taught by the Clevorn reference. In paragraphs 0065, 0067, 0116, 0117, among others, the terminal receives a signal from a network node that indicates antenna selection to the terminal. The terminal receives a signal from the network that includes a parameter or characteristic of the received signal which indicates to the terminal to enable or disable antenna selection. Clevorn does not explicitly disclose making 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining module” and “sending module” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clevorn et al. (US Patent Application Publication 2014/0233665; hereinafter Clevorn) in view of Lin et al. (US Patent Application Publication 2015/0010099; hereinafter Lin).
Regarding claim 1 Clevorn discloses a method of operation of a network node to selectively enable antenna selection at a wireless device for uplink sounding reference signal transmission in a Time Division Duplexing, TDD, wireless communication system (paragraphs 0112, 0116), comprising:
(paragraphs 0116-0117; wherein the base station determines to enable antenna selection at a UE for SRS based on signal quality of the signals received at the base station and rank); and
sending, to the wireless device, an indication that indicates whether the wireless device is to enable or disable antenna selection for transmission of uplink sounding reference signals in accordance with the determination (paragraphs 0116-0117; wherein the base station indicates to the UE the use of antenna selection).
Clevorn does not explicitly disclose, but Lin, in the same field of endeavor, discloses determining whether to enable or disable antenna selection (note that the element performing these actions can be the base station as recited in paragraph 0072), based on:
an estimated speed of movement of the wireless device (paragraphs 0094-0104; wherein an estimate speed is measured for antenna selection);
both the estimated speed of movement of the wireless device and a Signal to Interference plus Noise Ratio, SINR, for one or more downlink channels to the wireless device (paragraphs 0094-0099; estimated speed values and SNR; however, please note that the claim’s “or” language only requires one of the options to be met); or
the estimated speed of movement of the wireless device, the SINR for the one or more downlink channels to the wireless device, and a rank used for downlink transmission to the wireless device (paragraphs 0094-0099; estimated speed values and SNR and rank taught by Clevorn paragraphs 0116-0117; however, please note that the claim’s “or” language only requires one of the options to be met).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 2 the modified Clevorn discloses the method of claim 1. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein making the determination comprises making the determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals based on the estimated speed of movement of the wireless device (paragraphs 0094-0104; wherein an estimate speed is measured for antenna selection). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 3 the modified Clevorn discloses the method of claim 1. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein making the determination comprises making the determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals based on the estimated speed of movement of the wireless device and the SINR for the one or more downlink channels to the wireless device (paragraphs 0094-0099; estimated speed values and SNR; however, please note that this claim is conditional on a particular option being selected in the parent’s claim “or” options, thus it is only required to be met if the option is met in the parent claim). (Lin: paragraph 0004).
Regarding claim 4 the modified Clevorn discloses the method of claim 1 wherein making the determination comprises making the determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals based on the rank used for downlink transmission to the wireless device (Clevorn: paragraphs 0116-0117). Clevorn does not explicitly disclose, but Lin in the same field of endeavor discloses making the determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals based on the estimated speed of movement of the wireless device, the SINR for the one or more downlink channels to the wireless device (paragraphs 0094-0099; estimated speed values and SNR; however, please note that this claim is conditional on a particular option being selected in the parent’s claim “or” options, thus it is only required to be met if the option is met in the parent claim). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 5 the modified Clevorn discloses the method of claim 1. Clevorn does not explicitly disclose, but Lin in the same field of endeavor discloses wherein making the determination comprises: obtaining the estimated speed of movement of the wireless device (paragraphs 0084-0085, wherein the estimated speed of the movement of the UE is determined); determining whether the estimated speed of (paragraphs 0094, 0099, 0102; wherein it is determined whether the speed of the device is lower than an initial threshold); and making the determination to enable antenna selection if the estimated speed of movement of the wireless device is less than the first speed threshold (paragraph 0102, wherein antenna selection is enabled when the speed is lower than the initial threshold). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 6 the modified Clevorn discloses the method of claim 5. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein making the determination further comprises making the determination to disable antenna selection if the estimated speed of movement of the wireless device is not less than the first speed threshold (paragraph 0102, wherein if the speed is greater than a high speed threshold, the selection is disabled). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 7 the modified Clevorn discloses the method of claim 5. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, disclose wherein making the determination further comprises, if the estimated speed of movement of the wireless device is not less than the first speed threshold: determining whether the estimated speed of movement of the wireless device is greater than a second speed threshold, the second speed threshold being greater than the first speed threshold; and making the determination to disable antenna selection if the estimated speed of (paragraph 0102, wherein if the speed is greater than a high speed threshold (i.e. a second threshold), the selection is disabled). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 8 the modified Clevorn discloses the method of claim 5. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein making the determination further comprises, if the estimated speed of movement of the wireless device is not less than the first speed threshold: determining whether the SINR for the one or more downlink channels to the wireless device is greater than a first SINR threshold; and making the determination to disable antenna selection if the estimated speed of movement of the wireless device is not less than the first speed threshold and the SINR for the one or more downlink channels to the wireless device is greater than the first SINR threshold (paragraphs 0094-0102; wherein the selection is disabled according to the speed being greater than the initial threshold and according to the SNR meeting specific ranges). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 9 the modified Clevorn discloses the method of claim 5. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein making the determination further comprises, if the estimated speed of movement of the wireless device is not less than the first speed threshold: determining whether the estimated speed of movement of the wireless device is greater than a second speed (paragraph 0102, wherein it is determined whether the speed is greater than an initial threshold and greater than a high speed threshold); determining whether the SINR for the one or more downlink channels to the wireless device is greater than a first SINR threshold; and making the determination to disable antenna selection if the estimated speed of movement of the wireless device is greater than the second speed threshold and the SINR for the one or more downlink channels to the wireless device is greater than the first SINR threshold (paragraphs 0094-0102; wherein the selection is disabled according to the speed being greater than the initial threshold and according to the SNR meeting specific ranges). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 10 the modified Clevorn discloses the method of claim 8. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein making the determination further comprises, if the SINR for the one or more downlink channels to the wireless device is not greater than the first SINR threshold: making the determination to enable antenna selection (paragraphs 0094-0102; wherein the selection is enabled according to the SNR meeting specific ranges). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 11 the modified Clevorn discloses the method of claim 8. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein making the determination further comprises: determining whether the SINR for (paragraphs 0094-0102; wherein the selection is enabled according to the SNR meeting specific ranges). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 14 the modified Clevorn discloses the method of claim 1 wherein the network node is a radio access node (Clevorn: paragraphs 0116-0117; eNB, or base station).
Regarding claim 15 Clevorn discloses a network node for selectively enabling antenna selection at a wireless device for uplink sounding reference signal transmission, in a Time Division Duplexing, TDD, wireless communication system (paragraphs 0112, 0116), comprising:
at least one processor (fig. 1, base stations 108); and
memory (fig. 1, base stations 108) comprising instructions executable by the at least one processor whereby the network node is operable to:
make a determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals (paragraphs 0116-0117; wherein the base station determines to enable antenna selection at a UE for SRS based on signal quality of the signals received at the base station and rank); and 
send, to the wireless device, an indication that indicates whether the wireless device is to enable or disable antenna selection for transmission of uplink sounding (paragraphs 0116-0117; wherein the base station indicates to the UE the use of antenna selection).
Clevorn does not explicitly disclose, but Lin, in the same field of endeavor, discloses determining whether to enable or disable antenna selection (note that the element performing these actions can be the base station as recited in paragraph 0072), based on: an estimated speed of movement of the wireless device (paragraphs 0094-0104; wherein an estimate speed is measured for antenna selection); both the estimated speed of movement of the wireless device and a Signal to Interference plus Noise Ratio, SINR, for one or more downlink channels to the wireless device (paragraphs 0094-0099; estimated speed values and SNR; however, please note that the claim’s “or” language only requires one of the options to be met); or the estimated speed of movement of the wireless device, the SINR for the one or more downlink channels to the wireless device, and a rank used for downlink transmission to the wireless device (paragraphs 0094-0099; estimated speed values and SNR and rank taught by Clevorn paragraphs 0116-0117; however, please note that the claim’s “or” language only requires one of the options to be met). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 16 the modified Clevorn discloses the network node of claim 15. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein the network node makes the determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals based on the estimated speed of movement of the wireless device (paragraphs 0094-0104; wherein an estimate speed is measured for antenna selection). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 17 the modified Clevorn discloses the network node of claim 15. Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein the network node makes the determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals based on the estimated speed of movement of the wireless device and the SINR for the one or more downlink channels to the wireless device (paragraphs 0094-0099; estimated speed values and SNR; however, please note that this claim is conditional on a particular option being selected in the parent’s claim “or” options, thus it is only required to be met if the option is met in the parent claim). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 18 the modified Clevorn discloses the network node of claim 15 wherein making the determination comprises making the determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals based on the rank used for downlink transmission to the wireless device (Clevorn: paragraphs 0116-0117). Clevorn does not explicitly disclose, but Lin in the same field of endeavor, discloses wherein the network node makes the determination as to whether to enable or disable antenna selection at the wireless device (paragraphs 0094-0099; estimated speed values and SNR; however, please note that this claim is conditional on a particular option being selected in the parent’s claim “or” options, thus it is only required to be met if the option is met in the parent claim). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 19 Clevorn discloses a network node for selectively enabling antenna selection at a wireless device for uplink sounding reference signal transmission, in a Time Division Duplexing, TDD, wireless communication system (paragraphs 0112, 0116), the network node comprising:
at least one processor and a memory (fig. 1, base stations 108), the memory including instructions which, when executed by the at least one processor, causes the at least one processor to:
make a determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals (paragraphs 0116-0117; wherein the base station determines to enable antenna selection at a UE for SRS based on signal quality of the signals received at the base station and rank); and
send, to the wireless device, an indication that indicates whether the wireless device is to enable or disable antenna selection for transmission of uplink sounding reference signals in accordance with the determination (paragraphs 0116-0117; wherein the base station indicates to the UE the use of antenna selection).
(note that the element performing these actions can be the base station as recited in paragraph 0072), based on: an estimated speed of movement of the wireless device (paragraphs 0094-0104; wherein an estimate speed is measured for antenna selection); both the estimated speed of movement of the wireless device and a Signal to Interference plus Noise Ratio, SINR, for one or more downlink channels to the wireless device (paragraphs 0094-0099; estimated speed values and SNR; however, please note that the claim’s “or” language only requires one of the options to be met); or the estimated speed of movement of the wireless device, the SINR for the one or more downlink channels to the wireless device, and a rank used for downlink transmission to the wireless device (paragraphs 0094-0099; estimated speed values and SNR and rank taught by Clevorn paragraphs 0116-0117; however, please note that the claim’s “or” language only requires one of the options to be met). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Regarding claim 21 Clevorn discloses a network node for selectively enabling antenna selection at a wireless device for uplink sounding reference signal transmission, in a Time Division Duplexing, TDD, wireless communication system (paragraphs 0112, 0116), comprising:
a determining module operable to make a determination as to whether to enable or disable antenna selection at the wireless device for transmission of uplink sounding reference signals (paragraphs 0116-0117; wherein the base station determines to enable antenna selection at a UE for SRS based on signal quality of the signals received at the base station and rank); and
a sending module operable to send, to the wireless device, an indication that indicates whether the wireless device is to enable or disable antenna selection for transmission of uplink sounding reference signals in accordance with the determination (paragraphs 0116-0117; wherein the base station indicates to the UE the use of antenna selection).
Clevorn does not explicitly disclose, but Lin, in the same field of endeavor, discloses determining whether to enable or disable antenna selection (note that the element performing these actions can be the base station as recited in paragraph 0072), based on: an estimated speed of movement of the wireless device (paragraphs 0094-0104; wherein an estimate speed is measured for antenna selection); both the estimated speed of movement of the wireless device and a Signal to Interference plus Noise Ratio, SINR, for one or more downlink channels to the wireless device (paragraphs 0094-0099; estimated speed values and SNR; however, please note that the claim’s “or” language only requires one of the options to be met); or the estimated speed of movement of the wireless device, the SINR for the one or more downlink channels to the wireless device, and a rank used for downlink transmission to the wireless device (paragraphs 0094-0099; estimated speed values and SNR and rank taught by Clevorn paragraphs 0116-0117; however, please note that the claim’s “or” language only requires one of the options to be met). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Clevorn with the teachings of Lin, in order to improve receive signal quality (Lin: paragraph 0004).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims require a consideration of estimated speed, SINR, and rank values all to meet specific requirements for disabling or enabling the antenna selection. The combination of these claims and its parent claims is not met by the cited art or any other art found.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 8046029 to Teo et al. – which discloses The base station specifies times, subcarriers and subsets of antennas to use to transmit sounding reference signals (SRS) to the base station. Then, the transceiver transmits the SRS according to the specified times and subcarriers using different subsets of the set antennas. The SRS are received in the base station, and the base station selects one of the different subset of the antennas based on the received SRS, and indicates the selected subset of the antennas to the transceiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466









/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466